J-A14004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CORA RIGANTE AND ADAM S. ROTH              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    ROCKFORD HOMES, LLC                        :   No. 1078 MDA 2021

               Appeal from the Judgment Entered August 4, 2021
       In the Court of Common Pleas of Lancaster County Civil Division at
                             No(s): CI-19-02592


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                             FILED JULY 22, 2022

        Cora Rigante (“Rigante”) and Adam S. Roth (“Roth”) (collectively

“Appellants”) appeal from the August 4, 2021 judgment entered in the Court

of Common Pleas of Lancaster County, in favor of Rockford Homes, LLC

(“Rockford”), after the trial court’s partial granting of Rockford’s motion for

judgment on the pleadings and the parties’ resolution of the remaining claim

by joint stipulation. After careful review, we affirm.

        The trial court provided the following summary of relevant facts and

procedural history in this matter:

        On May 23, 2015, Roth entered into a real estate agreement …
        with Rockford, a builder-vendor, for the sale of a newly
        constructed home (“Property”).[1] Although Roth was married to
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1See Rockford’s Motion for Judgment on the Pleadings, 7/23/20, at Exhibit A
(Standard Agreement for the Sale of Real Estate) (“Agreement”).
J-A14004-22


     Rigante at the time he executed the Agreement, Rigante was not
     a party to the Agreement and is not listed on the deed that
     Rockford subsequently delivered to Roth.

     [Appellants] allege that approximately two months after they
     moved into the Property, Rigante began to experience “various
     symptoms such as cluster headaches, congestion, burning skin
     and trouble breathing due to chest pain.” Although [Appellants]
     do not allege that, at any time, they had the Property tested for
     radon, [Appellants] aver that the “area where the home was
     constructed had a high percentage of homes that had high
     exposure to radon” and that Rigante has experienced and will
     continue to experience pain and suffering because of her
     purported exposure to high levels of radon.

     The Agreement between Roth and Rockford expressly addresses
     the issue of radon. Under the article titled “BUYER’S DUE
     DILIGENCE/INSPECTIONS,” the Agreement provides:

       RADON: Buyer may obtain a radon test of the Property from
       a certified inspector. The U.S. Environmental Protection
       Agency (EPA) advises corrective action if the average annual
       exposure to radon is equal to or higher than 0.02 working
       levels or 4 picoCuries/liter (4pCi/L). Radon is a natural,
       radioactive gas that is produced in the ground by the normal
       decay of uranium and radium.           Studies indicate that
       extended exposure to high levels of radon gas can increase
       the risk of lung cancer. Radon can find its way into any air-
       space and can permeate a structure. If a house has a radon
       problem, it usually can be cured by increased ventilation
       and/or by preventing radon entry. Any person who tests,
       mitigates[,] or safeguards a building for radon in
       Pennsylvania must be certified by the Department of
       Environmental Protection.

     [Agreement at ¶ 12.] Roth expressly waived the right to inspect
     for radon by signing his initials under the “waived” column. The
     Agreement further states:

       RELEASE: Roth releases … and forever discharges Rockford
       … from any and all claims, losses or demands, including, but
       not limited to, personal injury and property damage and all
       of the consequences thereof, whether known or not, which
       may arise from … radon … or indoor air quality,
       environmental hazards … or any defects or conditions on the
       Property.

                                   -2-
J-A14004-22


      [Id. at ¶ 28.] Finally, the Agreement establishes that:

         All representations … of any kind made by Rockford … are
         not a part of this Agreement unless expressly incorporated
         or stated in this Agreement. This Agreement contains the
         whole agreement between Roth and Rockford, and there are
         no other terms, obligations, covenants, representations,
         statement[s] or conditions[,] oral or otherwise, of any kind
         whatsoever concerning this sale. … Unless otherwise stated
         in this Agreement, Roth has inspected the property … before
         signing this Agreement or has waived the right to do so, and
         agrees to purchase the Property IN ITS PRESENT
         CONDITION….        Roth acknowledges that Brokers, their
         licensees, employees, officers[,] or partners have not made
         an independent examination or determination of the …
         environmental conditions … nor of conditions existing in the
         locale where the [P]roperty is situated.

      [Id. at ¶ 25(A), (B).]

      The three-count complaint presently before this court is premised
      on [Appellants’] contention that Rockford had knowledge that the
      “area” in which the house is located “produced high levels of
      radon,” that Rockford nonetheless installed only a “passive radon
      system without a fan,” that Rockford represented that “everything
      was … in good order in the home,” and that, consequently,
      Rockford created “an illusion … that any radon gas was being
      vented from the property.” Specifically, [Appellants] allege that:
      (1) Rockford breached the implied warranty of habitability by
      providing an uninhabitable home; (2) Rockford negligently
      misrepresented that the Property was safe and habitable by failing
      to disclose that homes in the area were subject to high levels of
      radon; and (3) that Rockford violated Pennsylvania’s Unfair Trade
      Practices and Consumer Protection Law [(UTPCPL), 73 P.S. §§
      201-1     -   201-10,]    by   making      willful and    knowing
      misrepresentations to induce [Appellants] to contract for the sale
      of the Property. On July 23, 2020, Rockford moved for judgment
      on the pleadings on all of [Appellants’] claims.

Trial Court Opinion (“TCO”), 1/21/21, at 1-4 (citations to record, unnecessary

capitalization, and some brackets omitted).




                                    -3-
J-A14004-22



       After oral argument on Rockford’s motion for judgment on the

pleadings, which was held on October 4, 2020, the trial court directed the

parties to submit supplemental briefs as to: 1) whether Rigante had standing

to bring the asserted claims against Rockford; and 2) whether Appellants had

waived their right to bring a breach of implied warranty of habitability claim

against Rockford. The parties complied. On January 21, 2021, the trial court

issued an opinion and order in which it granted Rockford’s motion as to

Rigante, dismissed all Rigante’s claims, and granted in part and denied in part

the motion as to Roth. Specifically, the trial court granted the motion as to

Roth’s negligent misrepresentation (Count II) and UTPCPL (Count III) claims

and dismissed those counts accordingly.          The trial court denied Rockford’s

motion as it related to Roth’s breach of implied warranty (Count I) claim. See

Trial Court Order, 1/21/21 (single page). The parties subsequently entered

into a joint stipulation to resolve the remaining breach of implied warranty

claim (Roth’s Count I) against Rockford. See Joint Stipulation, 7/1/21 (single

page). On August 4, 2021, the trial court issued an order for entry of final

judgment against Roth and in favor of Rockford, in accordance with the

stipulation. See Trial Court Order, 8/4/21 (single page).2




____________________________________________


2 The trial court’s order further stated: “This entry of judgment is a final
judgment that disposes of the entire lawsuit, and any appeal deadlines
commence from the date of this final judgment’s entry on the court docket.”
Id. See Pa.R.A.P. 341(b)(1) (defining a final order as, inter alia, any order
that disposes of all claims and all parties).

                                           -4-
J-A14004-22



       On August 16, 2021, Appellants filed a timely notice of appeal, followed

by a timely, court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. On September 16, 2021, the trial court issued a

statement, in which it adopted its January 21, 2021 opinion and order as its

Rule 1925(a) opinion. Herein, Appellants present the following issues for our

review:

       A. Was the trial court correct to grant … [Rockford’s] motion for
          judgment on the pleadings as to Rigante’s claims in Counts I-
          III of the complaint for her purported lack of standing in that
          she did not sign and was not a party to the real estate sales
          contract, when case law from this Court and the Pennsylvania
          Supreme Court has found standing in similar if not identical
          circumstances?

       B. Was the trial court correct to hold that standard, pre-printed
          language in the real estate sales contract, a pre-printed form
          used universally for residential real estate sales in
          Pennsylvania, bars both Appellants’ claims because of language
          purportedly releasing [Rockford] … from liability for radon-
          related injuries or because of an integration clause found in
          that same standard, universally used contract?

Appellants’ Brief at 4 (unnecessary capitalization omitted).3

____________________________________________


3 While we recognize that Appellants’ claims relate to the trial court’s January
21, 2021 order, we note that this appeal properly lies from the trial court’s
August 4, 2021 order. As indicated supra, the August 4, 2021 order reduced
the parties’ joint stipulation regarding the sole remaining claim to judgment
and, thus, constituted a final order. See Pa.R.A.P. 341(b)(1). Consequently,
the trial court’s January 21, 2021 interlocutory order merged into the August
4, 2021 final order and is now reviewable. See Commonwealth v. Fulmore,
25 A.3d 340, 345 (Pa. Super. 2011) (stating that “the merger rule merges
into a final judgment all prior non-final orders for purposes of appellate
review”); Quinn v. Bupp, 955 A.2d 1014, 1020 (Pa. Super. 2008)
(“[I]nterlocutory orders that are not subject to immediate appeal as of right
… become reviewable on appeal upon the trial court’s entry of a final order.”)
(citations and brackets omitted).

                                           -5-
J-A14004-22



      We review Appellants’ claims mindful of the following well-settled

principles:

         The standard to be applied upon review of a motion for
         judgment on the pleadings accepts all well-pleaded
         allegations of the complaint as true. The question presented
         by the demurrer is whether, on the facts averred, the law
         says with certainty that no recovery is possible. Where a
         doubt exists as to whether a demurrer should be sustained,
         this doubt should be resolved in favor of overruling it.

      Tucker v. Philadelphia Daily News, … 848 A.2d 113, 131 ([Pa.]
      2004) (citation and internal quotation marks omitted).

         Entry of judgment on the pleadings is permitted under
         Pa.R.C[iv].P. 1034[,] which provides for such judgment
         after the pleadings are closed, but within such time as not
         to delay trial. A motion for judgment on the pleadings is
         similar to a demurrer. It may be entered when there are no
         disputed issues of fact and the moving party is entitled to
         judgment as a matter of law. In determining if there is a
         dispute as to facts, the court must confine its consideration
         to the pleadings and relevant documents. The scope of
         review on an appeal from the grant of judgment on the
         pleadings is plenary. We must determine if the action of the
         court below was based on clear error of law or whether there
         [were] facts disclosed by the pleadings which should
         properly go to the jury.

      Citicorp North America, Inc. v. Thornton, 707 A.2d 536, 538
      (Pa. Super. 1998) (citations omitted). Likewise,

         [o]ur scope and standard of review in appeals of a grant or
         denial of a motion for judgment on the pleadings is well-
         settled. This Court applies the same standard as the trial
         court and confines its consideration to the pleadings and
         documents properly attached thereto.         We review to
         determine whether the trial court’s action respecting the
         motion for judgment on the pleadings was based on a clear
         error of law or whether there were facts disclosed by the
         pleadings which should properly go to the jury. We will
         affirm the grant of judgment on the pleadings only if the
         moving party’s right to succeed is certain and the case is so


                                     -6-
J-A14004-22


          free from doubt that trial would clearly be a fruitless
          exercise.

       Municipality of Mt. Lebanon v. Reliance Ins. Co., 778 A.2d
       1228, 1231 (Pa. Super. 2001) (citations and quotation marks
       omitted).

Donaldson v. Davidson Bros., Inc., 144 A.3d 93, 100-01 (Pa. Super.

2016).

       Here, Appellants claim the trial court erred in ruling that Rigante lacked

standing to bring any of her claims against Rockford, because she was not a

party to the Agreement. Appellants’ Brief at 8. With respect to her breach of

implied warranty of habitability claim, Appellants aver that the right to bring

such a claim does not arise from a contract. Rather, they assert that the

implied warranty is operational by law and that it applies even in the complete

absence of a contract. Id. at 10 (citing Tyus v. Resta, 476 A.2d 427 (Pa.

Super. 1984); Elderkin v. Gaster, 288 A.2d 771 (Pa. 1972)). As a purported

“interested party who was known to Rockford[,]” they argue that Rigante’s

claim for breach of the implied warranty of habitability was valid.          Id.

Similarly, Appellants assert that one does not need to sign a contract to avail

herself of the protections of the UTPCPL, as the UTPCPL is applicable not only

to a purchaser, but also to a “foreseeable user.” Id. at 10-11 (citing Johnson

v. MetLife Bank, 883 F.Supp.2d 542 (E.D.Pa. 2012)).4            They state that


____________________________________________


4 “While we recognize that federal district court cases are not binding on this
[C]ourt, Pennsylvania appellate courts may utilize the analysis in those cases
to the extent we find them persuasive.” Umbelina v. Adams, 34 A.3d 151,
159 n.2 (Pa .Super. 2011) (citations omitted).


                                           -7-
J-A14004-22



Rigante was a foreseeable user of the Property because she is married to Roth

and lives with him. Id. at 11.

       Additionally, Appellants aver that Rigante stated a valid claim for

negligent misrepresentation. Id. They allege that deception can be effected

by action or inaction, and that “Rockford knew or had reason to know of the

radon problems in the house it had built for [Appellants, yet it] failed to

disclose those problems.” Id. They further aver that a spouse who intends

to live in a new home is just as vulnerable to negligent misrepresentation as

is the spouse who actually signed the contract. Instantly, they claim “it is []

Rigante who suffered the debilitating effects of the radon present in the house,

a house that Rockford knew she was going to occupy.”               Id.   Appellants

conclude that the absence of Rigante’s signature on the Agreement “is a

legally insignificant fact.” Id. No relief is due on this claim.

       First, as the trial court so aptly explained with respect to Appellants’

breach of implied warranty claim:

       An implied warranty of habitability (“Warranty”) exists in every
       contract for the sale of a new home from a builder-vendor to a
       residential purchaser. Pontiere v. James Dinert, Inc., 627 A.2d
       1204, 1206 (Pa. Super. 1993) (citing Elderkin[, supra]). This
       well-settled principle gives rise to the equally well-established rule
       that “an action for breach of the [Warranty] requires
       contractual privity between the parties.” Conway v. Cutler
       Group, Inc., 99 A.3d 67, 73 (Pa. 2014).[5] The Warranty’s
____________________________________________


5 In the case sub judice, Appellants’ reliance on Tyus, supra, and Elderkin,
supra, in support of their position that Rigante had standing to bring a breach
of Warranty claim, as the implied warranty of habitability applies even in the
(Footnote Continued Next Page)


                                           -8-
J-A14004-22


       mooring to contractual privity is further evidenced by the
       limitation on the type of damages that can be sought under a[]
       breach of Warranty theory: “a breach of the implied warranty of
       habitability represents a contract claim for which only contract
       remedies are available and not a tort claim for which personal
       injury damages are available.” Echeverria v. Holley, 142 A.3d
       29, 35 (Pa. Super. 2016); see also Gadbois v. Leb-Co.
       Builders, Inc., 458 A.2d 555, 557 (Pa. Super. 1987) (noting that
       the proper measure of damages “in cases where a homeowner
       sues for defective construction,” including in a breach of Warranty
       case, is generally “the difference between the market value of the
       house as contracted and the market value that the house would
       have had if constructed as promised”)….

       [Appellants] admit that Roth was the sole purchaser of the
       Property and that Rigante has no contractual privity with
       Rockford.[6] Rigante consequently lacks any basis to recover the
       contract damages—specifically, the cost of repairs occasioned by
       Rockford’s purported breach—that are available under a breach of
       Warranty theory. The [c]omplaint makes it clear that Rigante is
       instead seeking personal injury damages even though, as noted
       above, personal injury damages cannot be recovered under a
       breach of Warranty theory. For these reasons, Rigante is an
       improper party to assert a breach of Warranty claim against
       Rockford….




____________________________________________


complete absence of a contract, is misplaced. See Appellants’ Brief at 10. In
Elderkin, the Court acknowledged an implied warranty of habitability in
contracts whereby builder-vendors sold newly constructed houses. Elderkin,
288 A.2d at 777. Subsequently, in Tyus, we considered whether the implied
warranty can be limited or disclaimed by builder-vendors selling new homes.
Tyus, 476 A.2d at 431-32. In each of these cases, the parties had entered
into a contract for the purchase of a new home, and neither case discussed
the issue of standing. See also Conway, 99 A.3d at 70 (emphasizing that
the holding in Elderkin “was rooted in the existence of a contract—an
agreement of sale—between the builder-vendor of a residence and the
purchaser-resident”).

6 See Appellants’ Answer to Motion for Judgment on the Pleadings, 8/21/20,
at 1 ¶¶ 2-3.

                                           -9-
J-A14004-22



TCO at 5-7 (emphasis added; citations to record omitted). We agree. Hence,

we conclude that the trial court properly granted judgment on the pleadings

with respect to Rigante’s breach of Warranty claim. Id. at 7.

       Regarding Appellants’ UTPCPL claim, the trial court opined:

       Pennsylvania’s [UTPCPL] “seeks to prevent ‘unfair methods of
       competition and unfair or deceptive acts or practices in the
       conduct of any trade or commerce.’”             Bennnett v. A.T.
       Masterpiece Homes at Broadsprings, LLC, 40 A.3d 145, 151
       (Pa. Super. 2012) (quoting 73 P.S. § 201-3). The UTPCPL
       provides a private right of action for “[a]ny person who purchases
       … goods … primarily for personal, family or household purposes
       and thereby suffers any ascertainable loss” from unlawful trade
       practices. 73 P.S. § 201-9.2(a).

       The statutory language is clear: [T]o have standing to bring a
       UTPCPL claim, the plaintiff must be a purchaser. Id. Although
       “strict” or “direct technical privity” of contract between the plaintiff
       and defendant is not required to assert a UTPCPL claim, the
       defendant must have specifically intended the plaintiff to rely on
       its fraudulent conduct or must have specifically foreseen the
       plaintiff’s reasonable reliance on such conduct. Valley Forge
       Towers S. Condominium v. Ron-Ike Foam Insulators, Inc.,
       574 A.2d 641, 647 (Pa. Super. 1990). Functionally, therefore, the
       plaintiff must, at a minimum, have had commercial dealings with
       the defendant. Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 57
       (3d. Cir. 1992);[7] Johnson v. MetLife Bank, N.A., 883 F.Supp.
       2d 542, 547-48 (E.D. Pa. 2012).

       Instantly, [Appellants] frame Rigante as an “interested party who
       was known to Rockford” and who was a “foreseeable user” of the
       home. Both assertions are irrelevant to the standing rules set
       forth above[. I]nstead, the record is clear that Rigante neither
       purchased anything from nor had any commercial dealings with
       Rockford. Rigante has, therefore, failed to plausibly argue that
       Rockford specifically intended her to rely on its purportedly
____________________________________________


7 See Katz, 972 F.2d at 57 (noting that “although strict privity is not always
an element of the private cause of action,” standing does not extend to “a
plaintiff lacking any commercial dealings with the defendant”).

                                          - 10 -
J-A14004-22


      fraudulent conduct or that Rockford specifically foresaw her
      reliance on its allegedly fraudulent conduct.

Id. at 13-14 (emphasis in original).     Moreover, we note that Appellants’

reliance on Johnson v. MetLife Bank, N.A., supra, ignores the fact that the

plaintiff in that case purported to be heavily involved in the transaction with

MetLife and averred that he was led to believe he was a borrower on the loan.

Johnson, 883 F.Supp.2d at 547. See also id. at 548 (noting that where no

direct privity exists, the plaintiff can establish standing by putting forth

evidence that he had commercial dealings with the defendant, that the

defendant misled him during those commercial dealings knowing that he

might rely on the misrepresentations, and that he ultimately made a purchase

as a result of the misrepresentations). The pleadings in the instant matter

contain no such allegations, and Appellants have failed to provide any

evidence to establish that Rigante was involved in commercial dealings with

Rockford. Hence, we agree with the trial court that Rigante lacked standing

under the UTPCPL.

      As to Appellants’ negligent misrepresentation claim, the trial court

opined:

      A common law negligent misrepresentation claim “requires proof
      of: (1) a misrepresentation of a material fact; (2) made under
      circumstances in which the misrepresenter ought to have known
      its falsity; (3) with an intent to induce another to act on it; and
      (4) which results in injury to another party acting in justifiable
      reliance on the misrepresentation.” Bortz v. [N]oon, 729 A.2d
      555, 561 (Pa. 1999) (emphasis supplied). It is axiomatic that to
      bring a viable negligent misrepresentation claim, Rigante must
      aver that she personally acted in reliance on the alleged
      misrepresentation. However, the record is clear that Roth alone


                                    - 11 -
J-A14004-22


      purchased the Property from Rockford. Rigante fails to allege that
      she took any legally cognizable action in reliance upon Rockford’s
      alleged misrepresentations.

TCO at 9-10 (emphasis in original). Thus, we agree that Rigante’s negligent

misrepresentation claim against Rockford “plainly fails.” Id. at 10. Based on

the foregoing, we determine that the trial court properly dismissed all of

Rigante’s claims due to lack of standing.

      In their second claim, Appellants aver that the trial court erred in

determining their claims were barred by language in the Agreement—namely,

the language releasing Rockford from liability for radon-related injuries and

the integration clause.   Appellants’ Brief at 8-9.    They argue that such

language is “legally irrelevant[,]” based once again on the faulty premise that

the implied warranty of habitability does not arise from a contract. Id. at 12.

Additionally, Appellants assert that the viability of their breach of Warranty

claim depends on whether the defect at issue was readily visible to them at

the pre-purchase phase. Id. at 8. They state that “if the defects in the home

cannot be detected by reasonable inspection, those defects are considered

latent, bringing the implied warranty of habitability … into play…. [L]atent

defects render release language and integration language unenforceable.” Id.

at 13. Appellants note that the issue in the present matter is radon, asserting

that radon is “[o]bviously … not visible” and that one cannot detect an

unhealthy concentration of radon by reasonable inspection. Id. Thus, they

conclude that Rockford’s motion for judgment on the pleadings should have

been denied. Id.


                                    - 12 -
J-A14004-22



      First, given our disposition on the trial court’s dismissal of Rigante’s

claims, we need not address this issue as it relates to Rigante. See Orfield

v. Weindel, 52 A.3d 275, 277 (Pa. Super. 2012) (“Our courts cannot decide

moot or abstract questions….”) (internal quotation marks and citation

omitted). Therefore, we consider Appellants’ claim only as it relates to the

causes of action raised by Roth.

      Next, we observe that Appellants’ argument focuses solely on the trial

court’s determination that their breach of Warranty claim was barred by

the release language and integration clause in the Agreement and contains no

mention of the trial court’s decision as it relates to Roth’s negligent

misrepresentation and UTPCPL claims. This is puzzling, as the trial court

denied Rockford’s motion for judgment on the pleadings as to Roth’s

breach of Warranty claim.          It is Roth’s negligent misrepresentation and

UTPCPL claims that were dismissed by the trial court and should therefore be

the subject of their argument on appeal. Notwithstanding, Appellants aver

that the trial court’s interpretation of the radon release and integration clause

led it to dismiss Roth’s breach of Warranty claim. Appellants’ Brief at 8. This

is a bald, misstatement of fact. In fact, the record reflects that the trial court

agreed with Appellants and construed radon, for the purposes of deciding the

motion for judgment on the pleadings, as a “latent defect that falls within the

ambit of the implied warranty’s protections.” TCO at 7 n.2. Accordingly, the

trial court determined that Roth’s breach of Warranty claim would survive

judgment on the pleadings. Hence, we deem this claim as it relates to Roth’s

                                      - 13 -
J-A14004-22



breach of Warranty claim to be moot. See Orfield, 52 A.3d at 277 (“Our

courts cannot decide moot or abstract questions….”) (internal quotation marks

and citation omitted).

      To the extent that Appellants’ second issue implies the trial court erred

in concluding that the Agreement barred Roth’s negligent misrepresentation

and UTPCPL claims, we deem this claim waived due to Appellants’ failure to

develop their argument. See Estate of Haiko v. McGinley, 799 A.2d 155,

161 (Pa. Super. 2002) (“The Rules of Appellate Procedure state unequivocally

that each question an appellant raises is to be supported by discussion and

analysis of pertinent authority.”); Pa.R.A.P. 2119(a). “Appellate arguments

which fail to adhere to these rules may be considered waived, and arguments

which are not appropriately developed are waived.             Arguments not

appropriately developed include those where the party has failed to cite any

authority in support of a contention.” Lackner v. Glosser, 892 A.2d 21, 29-

30 (Pa. Super. 2006) (citations omitted). Instantly, Roth does not explain

how the trial court erred in determining that these two claims were barred by

the release language and/or the integration clause in the Agreement. In fact,

Roth does not even mention either of these causes of action in the argument

section of his brief, and we decline to craft the argument for him. Coulter v.

Ramsden, 94 A.3d 1080, 1088 (Pa. Super. 2014).

   Nonetheless, even if the second issue as it pertains to Roth’s Counts II and

III had not been waived, we would conclude that Appellants’ argument is

meritless. As the trial court opined:

                                    - 14 -
J-A14004-22


     To recover under a negligent misrepresentation theory, Roth must
     be able to show, inter alia, that he justifiably relied on Rockford’s
     purported misrepresentations. [Bortz, 729 A.2d at 561.] Well-
     settled Pennsylvania precedent clearly establishes, however, that
     to the extent Roth relied upon any representations made by
     Rockford, his reliance was unjustifiable such that no recovery on
     a negligent misrepresentation claim is possible.

     Pennsylvania’s growing body of “real estate inspection”
     jurisprudence governs matters that, like the instant action,
     involve residential buyers who sign integrated real estate
     agreements and later allege that the sellers made oral
     representations about the property that “proved to be untrue.”
     1726 Cherry Street Partnership by 1726 Cherry Street
     Corp. v. Bell Atlantic Properties, Inc., 653 A.2d 663, 670 n.6
     (Pa. Super. 1995). These cases call for a “somewhat different
     approach” to a strict application of the [p]arol [e]vidence [r]ule
     and abandon blind adherence to the maxim that “a party cannot
     justifiably rely upon prior oral representations yet sign a contract
     denying the existence of those representations.” 1726 Cherry
     Street, 653 A.2d at 670 n.6; Blumenstock v. Gibson, 811 A.2d
     1029, 1036 (Pa. Super. 2002).5 Instead, the relevant rule
     governing      the   admissibility   of   alleged   pre-contractual
     representations—and thus defining the ultimate viability of a
     misrepresentation claim—is as follows: in a “real estate
     inspection” case, the court must

        balance the extent of the residential purchaser’s knowledge
        of objectionable conditions derived from a reasonable
        inspection against the extent of coverage of the contract’s
        integration clause in order to determine whether the
        residential purchaser could justifiably rely upon oral
        representations without insisting upon further contractual
        protection or the deletion of an overly broad integration
        clause.

     LeDonne v. Kessler, 389 A.2d 1123, 1130 (Pa. Super. 1978).
        5 The Superior Court has indicated that this “somewhat
        different approach” was “crafted because the court realizes
        that … unsophisticated buyers of residential real estate[] are
        pragmatically incapable of fully ascertaining the physical
        condition of the property they are buying” such that the
        court has refused to strictly enforce the parol evidence rule.
        1726 Cherry Street…, 653 A.2d [at] 670 n.6….


                                    - 15 -
J-A14004-22


     [We] can imagine a case where the facts relevant to making a
     determination of “justifiable reliance” are simply too close to call
     at the judgment on the pleadings stage. That case, however, is
     not presently before [the court]. The Agreement plainly disclosed
     that radon can find its way into any air-space and can permeate a
     structure[;] it allowed Roth to inspect the Property for its
     presence[;] and it permitted Roth to terminate the Agreement if
     the inspection yielded problematic results. There is no dispute
     that Roth was fully knowledgeable about the potential existence
     of radon in the Property and that he chose to waive the right to
     confirm or deny its existence by performing a radon test.

     Further, the Agreement contains a release of all claims provision
     specifically discharging Rockford from any liability for radon-
     related personal injury or property damage and sets forth a
     comprehensive integration clause that makes it patently clear
     that: the Agreement contains the entire agreement between Roth
     and Rockford; Roth inspected the [P]roperty or waived his right to
     do so; Roth purchased the Property in its present condition; and
     Roth acknowledged that no party made an independent
     examination of the environmental conditions or conditions in the
     locale where the Property is situated.

     The “real estate inspection” cases seek to offer heightened
     protection to residential purchasers who “simply could not entirely
     protect themselves from the harm they eventually suffer.” 1726
     Cherry Street, 653 A.2d at 670 n.6. The cases do not excuse
     residential purchasers from being held to “the reasonable meaning
     of their … words” or allow residential purchasers to seek relief that
     would “render the words of the contract meaningless.” Lenihan
     v. Howe, 674 A.2d 273, 276 (Pa. Super. 1996). Balancing the
     applicable factors, the law states with certainty that Roth did not
     reasonably rely on any purported radon-related misrepresentation
     of Rockford and that Roth cannot recover under a negligent
     misrepresentation theory.

TCO at 10-12 (some brackets omitted; emphasis in original).

     Regarding Roth’s UTPCPL claim, the trial court opined:

     “Justifiable reliance is an element of all private claims under the
     UTPCPL.” Kern v. Lehigh Valley Hosp., Inc., 108 A.3d 1281,
     1287 (Pa. Super. 2015). Accordingly, a plaintiff asserting a
     private action under the UTPCPL must show that “he justifiably
     relied on the defendant’s wrongful conduct or representation and

                                    - 16 -
J-A14004-22


      that he suffered harm because of the reliance.” Yocca v.
      Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 438 (Pa.
      2004). As fully analyzed above, the law is clear that Roth cannot
      prove that he justifiably relied upon any pre-contractual
      representations made by Rockford.      Roth cannot, therefore,
      recover on his UTPCPL claim….

TCO at 14. We would discern no error of law in the trial court’s decision to

grant judgment on the pleadings regarding Roth’s Counts II and III.

      In conclusion, we affirm the trial court’s January 21, 2021 order,

granting Rockford’s motion for judgment on the pleadings as to Rigante and

granting in part and denying in part Rockford’s motion for judgment on the

pleadings as to Roth. Additionally, we affirm the judgment entered on August

4, 2021, in favor of Rockford.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/22/2022




                                   - 17 -